Citation Nr: 0911735	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  07-27 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for a back disorder for 
the purpose of accrued benefits.

3.  Entitlement to service connection for a bilateral leg and 
foot disorder for the purpose of accrued benefits. 


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1953 to June 
1965; he died in March 2007.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  The Veteran died in March 2007.  His death certificate 
lists his immediate cause of death as myocardial infarction 
due to or as a consequence of severe arrhythmia due to or as 
a consequence of coronary artery disease.

2.  The competent evidence of record fails to demonstrate 
that the Veteran's cause of death manifested during service, 
within one year of service, or is otherwise related to his 
active duty service.

3.  The Veteran filed a claim for service connection for a 
back disorder that was denied by the Board in August 2004, 
vacated and dismissed by the Court of Appeals for Veterans 
Claims in June 2007, and dismissed for lack of jurisdiction 
by the Board in September 2007; evidence of record at the 
time of the Veteran's death in March 2007 is at the very 
least in equipoise as to the issue of whether the Veteran had 
degenerative disc disease of the lumbar spine that was 
related to an incident of active duty service.  

4.  The Veteran filed a claim for service connection for a 
bilateral leg and foot disorder in January 2007; evidence of 
record at the time of his death in March 2007 fails to 
demonstrate that a chronic bilateral leg and/or foot disorder 
manifested during service or that the Veteran had a current 
bilateral leg and/or foot disorder that was otherwise related 
to the Veteran's active duty service.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
the cause of the Veteran's death have not been met.  
38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2008).

2.  The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim of service connection for 
degenerative disc disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.1000 (2008).

3.  The criteria for entitlement to accrued benefits based on 
the Veteran's pending claim of service connection for a 
bilateral leg and foot disorder have not been met.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.1000 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in her possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the appellant was aware that it was 
ultimately her responsibility to give VA any evidence 
pertaining to the claim decided herein.  A June 2007 letter 
expressly told her to provide any relevant evidence in her 
possession.  See Pelegrini II, 18 Vet App. at 120.  

The Court has prescribed more specific notice requirements 
for claims for dependency and indemnity compensation (DIC) 
based on whether a veteran was service connected for a 
disability during his or her lifetime.  Hupp v. Nicholson, 21 
Vet. App. 342 (2007).  Specifically, 38 U.S.C.A. § 5103(a) 
notice for a DIC case must include (1) a statement of the 
conditions, if any, for which a veteran was service connected 
at the time of his or her death, (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition, and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Id.

The Board finds that a June 2007 letter satisfied VA's duty 
to notify provisions under the VCAA and Hupp.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, this letter 
advised the appellant what information and evidence was 
needed to substantiate her claim for the cause of the 
Veteran's death as well as her accrued benefits claims.  With 
respect to her claim for the cause of the Veteran's death, 
the June 2007 letter specifically advised her that she must 
either show that a contributory cause of the Veteran's death 
was due to injury or disease that began during service or 
that an already service-connected disability(ies) caused or 
contributed to his death.  This letter also informed the 
appellant about what information and evidence must be 
submitted by her, including enough information for the RO to 
request records from the sources identified by the appellant.  
Finally, this letter advised her of what information and 
evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The June 2007 letter was sent prior to the 
July 2007 initial adjudication.  Thus, notice regarding the 
VCAA elements addressed in this letter was timely.  See 
Pelegrini II, supra.  

The Board observes that the June 2007 notice reflects that 
the appellant was not provided a statement of the conditions 
for which the Veteran was service-connected at the time of 
his death in accordance with the Court's holding in Hupp.  
This notice error is presumed prejudicial to the appellant.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Nevertheless, the Board concludes that a remand is 
unnecessary because the appellant has never asserted that the 
Veteran's service-connected disabilities, hearing loss and 
tinnitus, led to his death.  Similarly, the competent 
evidence of record does not suggest that these disabilities 
were contributory causes of the Veteran's death.  Therefore, 
remanding this appeal to supply the appellant with a 
statement of the Veteran's service-connected conditions would 
only unnecessarily delay this appeal without any obvious 
benefit flowing to her.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant are to be avoided).  

In Vazquez-Flores, 22 Vet. App. 37 (2008), the Court stated 
that "Nothing in law or common sense supports a conclusion 
that the Court should put on blinders and ignore [the 
'extensive administrative appellate process'] or a conclusion 
that a notice error prior to the initial decision by the 
Secretary could not be rendered non-prejudicial when the full 
panoply of administrative appellate procedures established by 
Congress are provided to the claimant.  It is well settled 
that a remand is not warranted when no benefit would flow to 
the claimant.  See Bernard, supra; see also Sabonis, supra.

As discussed above, the appellant has been provided VCAA 
notice in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with respect to nearly all pertinent provisions.  For 
those elements of notice that she was not specifically 
informed, the Board has demonstrated that any defective 
predecisional notice error was rendered non-prejudicial in 
terms of the essential fairness of the adjudication.  The 
appellant has been provided notice sufficient to inform her 
what evidence and information is necessary to support her lay 
assertions.  As such, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the appellant in making 
reasonable efforts to identify and obtain relevant records in 
support of her cause of death claim.  38 U.S.C.A. § 5103A(a).  
In this regard, the Veteran's service separation examination 
report is associated with the claims file.  Unfortunately, 
his remaining service treatment records were destroyed in a 
1973 fire at the National Personnel Records Center (NPRC).  
The Veteran was informed of this fire prior to his death; 
unfortunately, he was unable to identify any additional 
sources which might aid in the reconstruction of his service 
record.  As for post-service evidence, all relevant VA and 
non-VA records are in the claims file.  The appellant has not 
identified any additional relevant, outstanding records that 
need to be obtained before deciding her claim.  

A VA medical opinion was not requested in conjunction with 
the appellant's cause of death claim, and the Board notes 
that it has determined that the evidence currently of record 
is sufficient to decide the appellant's claim.  Thus, no 
remand for a VA medical opinion is warranted.  See Delarosa 
v. Peake, 515 F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), 
and not (d), applies to DIC claims, and requires that VA need 
only obtain a medical opinion when such opinion is 
"necessary to substantiate the claimant's claim for a 
benefit").  In the present case, the Veteran's underlying 
cause of death is listed on his death certificate as coronary 
artery disease.  However, as discussed in more detail below, 
there is no competent evidence of record which indicates that 
such disease was incurred during service or is otherwise 
related to military service.  In the absence of any competent 
evidence indicating a potential link, the Board concludes 
that a medical opinion is not necessary to substantiate the 
appellant's claim.  

As for the appellant's accrued benefits claims, the outcome 
of these claims hinges on the application of the law to 
evidence which was in the file at the time of the Veteran's 
death.  Seeing as no additional evidence may be added to the 
file in regards to these issues, no evidentiary development 
is necessary for the claims decided herein.  Thus, no 
discussion of whether VA has fulfilled its duty to assist the 
appellant with respect to these claims is necessary.  

Under the circumstances of this case, "the record has been 
fully developed," and it is difficult to discern what 
additional guidance VA could have provided to the appellant 
regarding what further evidence she should submit to 
substantiate her claims.  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

I. Cause of Death

The appellant is claiming entitlement to service connection 
for the cause of the Veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  The cause of a veteran's death will be 
considered to be due to a service-connected disability when 
the evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a) (2008).  This question will be resolved by the use 
of sound judgment, without recourse to speculation, after a 
careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, 
including, particularly, autopsy reports.  Id.  For a 
service-connected disability to be considered the principal 
or primary cause of death, it must singly, or with some other 
condition, be the immediate or underlying cause, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).

The Veteran's death certificate lists the immediate cause of 
death as myocardial infarction due to or as a consequence of 
severe arrhythmia due to or as a consequence of coronary 
artery disease.  At the time of his death in March 2007, the 
Veteran was not service-connected for coronary artery 
disease.  Rather, service connection was in effect for 
bilateral hearing loss and tinnitus, evaluated as 10 percent 
disabling.  The appellant does not assert that the Veteran's 
service-connected hearing loss and/or tinnitus caused or 
contributed to his death; there is also no competent evidence 
of record to suggest this as a possible theory of 
entitlement.  As such, the Board will focus its discussion on 
whether the competent evidence establishes whether the 
Veteran's coronary artery disease is service-related.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The Veteran's VA treatment records reflect that he was 
evaluated at the Omaha VA Medical Center in March 2007 in 
conjunction with his pending claim for service connection for 
a bilateral leg and foot disorder.  See March 2007 VA 
Examination Report.  He inadvertently received an 
electrocardiogram (EKG) during his VA examination which 
showed a wide complex tachycardia; the Veteran was 
transferred to the emergency department for further 
evaluation.  See VA Emergency Department Note dated March 16, 
2007.  At such time it was noted that the Veteran had no 
prior history of coronary artery disease or arrhythmia; a 
2004 EKG had been essentially normal.  The initial assessment 
was atrial fibrillation with rapid ventricular rate (RVR), 
cardiomyopathy, and moderate aortic sufficiency.  Id.; see 
also VA Cardiology Inpatient Note dated March 16, 2007.  

The Veteran was admitted to the hospital and underwent a left 
heart catheterization, coronary angiography and left 
ventriculography a few days later.  The results of this 
procedure revealed coronary artery disease, cardiomyopathy, 
arrhythmia, and valvular disease.  See VA Cardiology 
Inpatient Note dated March 19, 2007.  The Veteran died less 
than one week later.  As noted above, the immediate cause of 
death was myocardial infarction due to severe arrhythmia; the 
underlying cause of these was coronary artery disease.  The 
Veteran's death certificate reflects that it was not known 
how long he had suffered from this disease.  

Unfortunately, the bulk of the Veteran's service treatment 
records are unavailable for review as they were destroyed in 
a fire at the NPRC.  However, his June 1955 service 
separation examination report is associated with the claims 
file.  This report shows that the Veteran's heart and 
vascular systems were noted to be clinically normal at 
separation.  Neither the Veteran, prior to his death, or the 
appellant, has asserted that the Veteran experienced heart-
related problems during service or shortly thereafter.  As 
noted in the Veteran's contemporaneous medical record, he was 
asymptomatic up until his death.  The only reason his 
coronary artery disease was discovered appears to be the mix-
up at his VA examination.

The Board observes that it may, and will, consider in its 
assessment of a service connection the passage of a lengthy 
period of time wherein a veteran has not complained of the 
maladies at issue.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002) (en banc).  Thus, the forty year 
lapse in time between the Veteran's separation from active 
duty and the first diagnosis of coronary artery disease 
weighs heavily against any finding that such disease was 
incurred in or is otherwise related to military service.  

Moreover, while the Board acknowledges the appellant's own 
assertions that the Veteran's cause of death is service-
related, as a lay person, she is not competent to provide 
evidence regarding the etiology of a disease or disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Only a competent medical professional may do so.  And in the 
present case, the record does not contain any etiological 
opinion by a competent medical professional indicating the 
Veteran's coronary artery disease is a result of his military 
service.  

The Board is sympathetic to the appellant's loss of her 
husband, but it must rely on the competent medical evidence 
in making its determination.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991); see also Espiritu, supra.  In the 
present case, such evidence shows that the Veteran developed 
coronary artery disease many years following service which 
ultimately led to his death.  Thus, with consideration of the 
absence of any cardiovascular problems at separation, the 
lack of complaints, diagnosis, or treatment for many years 
after service, and the absence of any medical opinion 
suggesting a causal link between the Veteran's service and 
coronary artery disease, the Board concludes that a 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the Veteran's death.  Under these circumstances, the benefit 
of the doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

II. Accrued Benefits

The Board has carefully reviewed the record and concludes 
that at the time of his death, the Veteran had the following 
pending claims: (1) entitlement to service connection for a 
back disorder, and (2) entitlement to service connection for 
a bilateral leg and foot disorder.  See Court Order dated 
June 5, 2007 (vacating the Board's August 2004 denial of 
service connection for a back disability and dismissing for 
lack of jurisdiction as a result of the Veteran's death); 
Board Decision dated September 26, 2007 (dismissal of the 
issue of service connection for a back disorder due to the 
Veteran's death); Letter from Attorney dated January 5, 2007 
(claim for service connection for bilateral leg/feet 
condition).  

Other than those claims listed above, the Board finds that 
the Veteran did not have any further claims pending at the 
time of his death.  As such, the only basis for entitlement 
to accrued benefits is through these two pending claims, both 
of which will be discussed below.  See Jones v. West, 136 
F.3d 1296, 1299 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 90 
(1998).  

Under 38 U.S.C.A. § 5121(a) (West 2002), accrued benefits are 
defined as "periodic monetary benefits (other than insurance 
and servicemen's indemnity) under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death (hereinafter in this section and 
section 5122 of this title referred to as 'accrued benefits') 
and due and unpaid for a period not to exceed two years."  

Accrued benefits include those a veteran was entitled to at 
the time of death under an existing rating or based on 
evidence in the file at the date of death.  See 38 U.S.C.A. § 
5121(a); Ralston v. West, 13 Vet. App. 108, 113 (1999); 38 
C.F.R. § 3.1000(a).  Thus, the appellant could not furnish 
additional evidence that could be used to substantiate her 
claim, and VA could not develop additional evidence that 
would substantiate the claims of entitlement to accrued 
benefits.  "Evidence in the file at date of death" means 
evidence in VA's possession on or before the date of the 
beneficiary's death, even if such evidence was not physically 
located in the VA claims folder on or before the date of 
death.  38 C.F.R. § 3.1000(d)(4); Hayes v. Brown, 4 Vet. App. 
353 (1993).

Parenthetically, the Board notes that the law pertaining to 
accrued benefits was amended in 2003 to remove the two-year 
limitation on accrued benefits so that a veteran's survivor 
may receive the full amount of an award for accrued benefits.  
See The Veterans Benefits Act of 2003, § 104, Pub. L. No. 
108-183, 117 Stat. 2651 (Dec. 16, 2003).  This amendment is 
applicable with respect to deaths occurring on or after 
December 16, 2003; thus, it is applicable in the present 
case.  



A. Service Connection for a Back Disorder

Prior to his death, the Veteran asserted that he was entitled 
to service connection for a back disorder incurred during 
service.  He testified in July 2006 that he injured his back 
during basic training when another serviceman fell on top of 
him; he was later treated for back complaints at Camp Carson.  
According to the Veteran, the examining medical professional 
offered him a medical discharge, which he refused.  Instead, 
he was given a revised physical profile.  Following 
separation from service, the Veteran continued to experience 
back pain; he therefore sought treatment from a chiropractor, 
Dr. Collins.  The Veteran testified in July 2006 that records 
associated with this treatment were unfortunately unavailable 
because the chiropractor was deceased.  

As previously noted, the majority of the Veteran's service 
treatment records are unavailable due to no fault of the 
Veteran.  The only available records include the Veteran's 
June 1955 separation examination report, which indicates a 
normal clinical evaluation of the spine, and a July 1954 
profile report which revises the profile for his lower 
extremities, including the lower back musculature and lower 
spine.  The "nontechnical diagnosis" provided in this 
report is "muscle weakness Both [sic] legs."  Post-service 
separation, the first competent evidence of a chronic back 
disorder is a November 2006 letter from the Veteran's primary 
care physician, Dr. Brown.  Such letter indicates that the 
Veteran suffers from chronic low back pain caused by 
degenerative disc disease.  See also March 2007 VA 
Examination Report (X-rays show mild spondylosis at L4-5).  
Dr. Brown stated that the Veteran had described an in-service 
accident in which another person fell off a ladder and landed 
on the Veteran; the Veteran also reported daily pain since 
this incident.  With consideration of this evidence, it was 
Dr. Brown's professional opinion that the Veteran's 
degenerative disc disease was "at least as likely as not to 
have been caused by his injury in the service."

As a lay person, neither the Veteran nor the appellant is 
competent to provide evidence regarding a diagnosis or 
etiology of any current back disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  However, the Veteran is 
competent to provide lay evidence as to the fact that he 
incurred an injury during service which resulted in chronic 
back pain.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(a lay person is competent to report information of which he 
has personal knowledge, i.e., information that he can gather 
through his senses); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (2006) (Board must consider a veteran's lay assertions 
despite a lack of contemporaneous evidence).  As for the 
credibility of the Veteran's account of an in-service injury, 
the Board finds no evidence of record which might cast doubt 
on the credibility of his testimony.  Rather, the Board is of 
the opinion that the July 1954 revised profile tends to 
support his assertion.  Additionally, prior to his death, the 
Veteran submitted a November 2006 affidavit from his ex-wife 
in which she stated that the Veteran wrote home about 
constant pain in his back following an in-service injury.  
She also indicated that the Veteran sought treatment post-
service for his back complaints.  

The Board acknowledges the lack of competent evidence of a 
chronic back disorder.  Furthermore, there is a forty-year 
lapse in time between the Veteran's active duty service and 
the first competent evidence of a chronic back disorder.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 
2002) (en banc) (the Board may, and will, consider in its 
assessment of a service connection claim the passage of a 
lengthy period of time wherein a veteran has not complained 
of the maladies at issue).  Nevertheless, the Board is of the 
opinion that the competent lay evidence of record supports a 
finding that the Veteran incurred an injury to his back 
during service.  See also Hayes v. Brown, 5 Vet. App. 60, 69-
70 (1993) (it is the responsibility of the Board to assess 
the credibility and weight to be given the evidence) (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  Prior to 
his death, the Veteran also presented competent and credible 
lay evidence of continued back pain since service.  Finally, 
there is a competent medical opinion which contains a 
positive nexus opinion linking the Veteran's degenerative 
disc disease to his in-service injury.  Moreover, the opinion 
appears to be based on evidence similar to that contained in 
the claims file at the time of the Veteran's death; thus, it 
is to be afforded probative value.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008) (the relevant inquiry when 
assessing the probative value of a medical opinion is whether 
the opinion reflects application of medical principles to an 
accurate and complete medical history); Hayes, supra.  

Under the above circumstances, the Board finds that the 
evidence is, at the very least, in equipoise as to the issue 
of whether the Veteran incurred a chronic back disorder 
during service.  Affording all reasonable doubt in favor of 
the appellant, the Board concludes that service connection is 
warranted for degenerative disc disease of the lumbar spine 
for the purpose of the appellant's accrued benefits claim.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2008).

B. Service Connection for a Bilateral Leg and Foot Disorder

As discussed above, the Veteran submitted a copy of a July 
1954 revised profile for muscle weakness in his legs prior to 
his death.  In January 2007 the Veteran submitted a claim for 
service connection for a bilateral leg and foot disorder.  
The Board has reviewed the evidence of record at the time of 
the Veteran's death, and concludes that service connection is 
not warranted for any such disorder for the purpose of the 
appellant's accrued benefits claim.  

The Veteran was evaluated by VA in March 2007 in conjunction 
with his bilateral leg and foot disorder.  At such 
examination, the Veteran described an in-service injury in 
which an individual fell on him and he incurred injuries to 
his back and legs.  The Veteran's current complaints included 
pain in both legs and occasional giving way of the right leg.  
Following an examination of the Veteran, including X-rays, 
the examiner assessed the Veteran as having right leg 
weakness; no pathology was identified for this subjective 
complaint.  X-ray evaluation revealed normal hips, knees, and 
feet.  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability.  See Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997) (a "current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (in 
the absence of proof of a present disability, there can be no 
valid claim for service connection as Congress has 
specifically limited entitlement to service connection to 
cases where such incidents have resulted in a disability).  
The above evidence fails to show that the Veteran had a 
diagnosed leg or foot disorder at the time of his death.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
(holding that pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  
As such, service connection for a bilateral leg and foot 
disorder must be denied for the purpose of the appellant's 
accrued benefits claim.  











	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.

Entitlement to service connection for degenerative disc 
disease of the lumbar spine for the purpose of accrued 
benefits is granted.

Entitlement to service connection for a bilateral leg and 
foot disorder for the purpose of accrued benefits is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


